Citation Nr: 1826144	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  09-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from May 1969 to November 1970 and his service included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In a December 2014 decision, the Board denied the issues listed on appeal.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in March 2016, vacating the Board's December 2014 decision concerning the issues on appeal and remanded the issues to the Board for review.   

In September 2016 and May 2017, the Board remanded the appeal to comply with the Court's decision.

The Board's apologies for the delays in the full adjudication of this case.  As the Court noted in this case intself: "[M]any unfortunate and meritorious [veterans], whom Congress have justly thought proper objects of immediate relief, may suffer great distress, even by a short delay, and may be utterly ruined, by a long one.").  Hayburn's Case, 2 U.S. (2 Dall.) at 410, n.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a right knee disability was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that a left knee disability was not present in service or until many years thereafter and it is not related to service or to an incident of service origin.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he is entitled to service connection for bilateral knee disabilities because they were caused by his service in the Republic of Vietnam.  See, e.g., statements in support of claim dated in August 2007 and December 2012; also see letter from Twit Chiropractic Clinic dated in July 2007.  

Specifically, the Veteran asserts that during his service as a combat engineer in the Republic of Vietnam his duties included driving a truck that was configured to trip mines.  He claims that on one occasion the truck tripped a mine and he injured his knees when they were jammed into the dashboard by the explosion.  The Veteran contends that he has had ongoing bilateral knee pain following that incident.

Initially, the Board finds that the post-remand VA examinations dated in November 2016 and July 2017, when taken together, substantially comply with the Court's March 2016 memorandum decision.  The Board has reached this conclusion because the VA examiners after a review of the record on appeal and/or a comprehensive examination of the claimant provided etiology opinions that took into account the fact that VA conceded that the Veteran had jammed his knees into the dashboard of a truck after the truck he was in tripped a mine, took into account his in-service and post-service medical history, and thereafter provided a detailed medical explanation for the etiology opinions which opinions were supported by citation to evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In this regard, it must be noted that it will always be difficult to obtain medical opinions based on events that occurred decades ago. 

Moreover, because neither the Veteran nor his representative have raised any other issue with the duty to notify or duty to assist, the Board finds that it need not further discuss these duties.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Nonetheless, 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Given the Veteran's over one year of service in the Republic of Vietnam, his competent and credible lay claims regarding his duties while in the Republic of Vietnam (i.e., mine sweeping), and his service personnel records which show that his principal duties while in the Republic of Vietnam were Pioneer, Combat Engineer, and Heavy Dump Truck Driver the Board finds that he had combat service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (holding that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.).  

Given the fact that the Veteran's report of a mine explosion while driving a truck configured as a minesweeper is consistent with the time, place, and circumstances of his service, the Board also finds that the incident in which he jammed his knees into the dashboard after the truck he was in tripped a mine is presumed to have occurred.  Id; also see Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Moreover, the post-service record shows the Veteran being diagnosed with right and left knee arthritis with the right knee also being status-post total knee arthroplasty.  See VA examinations dated in September 1981 and March 2013; VA treatment records dated in September 2009.  

In addition, the Board finds that the Veteran is competent to report on manifestations of his disabilities, such as pain and lost motion, because it comes to him via his own senses.  See Davidson, supra. 

Therefore, the only issue remanding for the Board to consider is whether the Veteran sustain a permanent disability in either knee as a result of his in-service injury.  See Hickson, supra.

In this regard, the Board notes that service treatment records, including the November 1970 separation examination, are negative for reports of a problem with either knee as well as negative for a diagnosis of a disability in either knee.  

In fact, when examined in November 1970 it was specifically opined that his lower extremities were normal.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions); also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Hensley, supra.

The record also does not show the Veteran being diagnosed with arthritis in either knee in the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Similarly, despite the Veteran's claims to the contrary, the preponderance of the evidence of record shows that he did not have a continued problem with either knee in and since service.  In fact, as reported above, the November 1970 separation examination is negative for knee complaints or a diagnosis a knee disability.  

Likewise, a post-service February 1971 hospitalization summary reported that on examination his extremities were unremarkable, confirming the above finding in 1970.  

As to the right knee disability, the Board also finds it significant that the subsequent post-service record is negative for a history, complaints, and/or a diagnosis of a right knee disability until 1975.  See, e.g., VA examination dated in September 1981; treatment record from Dr. Thomas R. Guse dated in December 2005 (diagnosing the Veteran for the first time with right knee arthritis); also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  

Tellingly, while the September 1981 VA examiner noted that the Veteran's medical history included right knee disability since 1975, he also specifically attributed it to a post-service work injury/surgery, all in 1975, five year after the Veteran left service.

Likewise, as to the left knee disability, the Board finds it significant that the subsequent post-service record includes a June 2009 X-ray that was unremarkable; a June 2011 X-ray that did not show any significant degenerative changes despite the Veteran's report of a 30 year history of left knee pain; and the opinion by the June 2011 VA examiner that he did not have a current left knee disability.  

In fact, the post-service record is negative for a diagnosis of a left knee disability until March 2013.  See VA examination dated in March 2013; left knee X-ray dated in March 2013; also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).  

The Veteran claims that he had continued knee problem in and since service.  Moreover, in December 2010 the Veteran's friend reported that the appellant had complained to him of knee problems since his return from the Republic of Vietnam.  However, the Board finds more probative the normal lower extremity examination when examined for separation in November 1970; the normal lower extremity examination when hospitalized in February 1971; the report by the September 1981 VA examiner that the Veteran injured his right knee at work post-service and thereafter had surgery in 1975; the negative June 2009 and June 2011 left knee X-rays; and the opinion by the 2011 VA examiner that the Veteran did not have a left knee disability.  See Owens, supra.  The best evidence in the case (while clearly not all the evidence in this case) provides evidence against the Veteran's recollection of events after service that the Board cannot, unfortunately, ignore.   

Lastly, the Board finds that the most probative evidence of record are the opinions provided by the November 2016 and July 2017 VA examiners because, when taken together, they provide competent and credible opinions that the current right and left knee disabilities are not due to the Veteran's military service to include the conceded knee trauma caused when a mine explosion caused him to strike his knees on the dashboard of the truck he was sitting in while mine clearing in the Republic of Vietnam as a combat engineer.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The Board finds these opinions when taken together both satisfy the Court's March 2016 memorandum decision's concerns regarding an "adequate" medical opinion and the most credible evidence of record for the following reasons: they were provided after a review of the record on appeal and/or a comprehensive examination of the claimant; they opinion acknowledged the fact that VA conceded the Veteran tripped a mine while on active duty and struck his knees on the dashboard of his truck; they took into account his post-service medical history; the 2017 opinion included a detailed medical explanation for the negative etiology opinion which opinion was supported by citation to evidence found in the claims file; and no contrary medical opinion is found in the record.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); also see Owens, supra.  The Board will not get a better medical opinion regarding this issue.  In this regard, it is important to note that at this point both the facts of this case (the post-service medical record and service medical record) and the medical opinion evidence provide highly probative evidence against this claim, either of which would provide a basis to deny these claims.

Furthermore, the Board finds that the Veteran is not competent to provide a nexus opinion because he does not have the required medical expertise to provide an answer to this complex medical question, such as what caused his knee problems.  See Davidson, supra.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right and left knee disabilities even though VA has conceded he is a combat Veteran and he jammed his knees into the dashboard after the truck he was in tripped a mine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1151(b); 38 C.F.R. § 3.303.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert, supra.  In this regard, it is important for the Veteran to understand that the doctrine of reasonable doubt has been actively used in this case, providing the basis for the Board's grant of service connection for a back disability in a prior decision in the Veteran's case. 
 
ORDER

Service connection for a right knee disability is denied.

Service connection for left knee disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


